EXHIBIT 10.A EXECUTION COPY ***** CREDIT AGREEMENT Dated as of May 3, 2010 among RUBY PIPELINE, L.L.C., as the Borrower SOCIÉTÉ GÉNÉRALE, as the Administrative Agent DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Common Security Trustee CONSTRUCTION/TERM LOAN LENDERS PARTY TO THIS AGREEMENT FROM TIME TO TIME, DSRA LC ISSUING BANKS PARTY TO THIS AGREEMENT FROM TIME TO TIME, and REVOLVING LOAN LENDER/ISSUING BANK PARTY TO THIS AGREEMENT FROM TIME TO TIME and for the benefit of Banco Santander, S.A., New York Branch, as Joint Lead Arranger, Joint Lead Bookrunner and Documentation Agent Bank of Montreal, as Joint Lead Arranger, Joint Lead Bookrunner and Documentation Agent Credit Agricole Corporate, as Joint Lead Arranger, Joint Lead Bookrunner and Syndication Agent RBS Securities Inc., as Joint Lead Arranger, Joint Lead Bookrunner and Syndication Agent SG Americas Securities, LLC, as Joint Lead Arranger, Joint Lead Bookrunner and Documentation Agent The Bank of Nova Scotia, as Joint Lead Arranger, Joint Lead Bookrunner and Syndication Agent UniCredit Bank AG, New York Branch, as Joint Lead Arranger and Joint Lead Bookrunner ***** TABLE OF CONTENTS Page ARTICLE IDEFINITIONS AND INTERPRETATION 2 Section 1.01 Defined Terms.Unless the context shall otherwise require, or unless otherwise defined herein in ExhibitA, capitalized terms used herein shall have the meanings provided in the Common Terms Agreement. 2 Section 1.02 Principles of Interpretation.Unless the context shall otherwise require, or unless otherwise provided herein, this Agreement shall be governed by the principles of interpretation in Section 1.2 (Interpretation) of the Common Terms Agreement. 2 Section 1.03 UCC Terms.Unless otherwise defined herein, terms used herein that are defined in the UCC shall have the respective meanings given to those terms in the UCC. 2 Section 1.04 Accounting and Financial Determinations.Except as otherwise expressly provided herein, all terms of an accounting or financial nature shall be construed in accordance with Section 1.4 (Accounting and Financial Determinations) of the Common Terms Agreement. 2 ARTICLE IICOMMITMENTS AND BORROWING 2 Section 2.01 Construction/Term Loans.(a)Each Construction/Term Loan Lender agrees, severally and not jointly, to make loans (each such loan, a "Construction/Term Loan") to the Borrower (i)in an aggregate principal amount not in excess of the Construction/Term Loan Commitment of such Construction/Term Loan Lender, from time to time during the Construction/Term Loan Availability Period but (ii)not more frequently than fifteen (15) times in any twelve (12)month period (in the case of this clause (ii), without taking into account any Construction/Term Loans made on the Completion Date or deemed made pursuant to Section 3.05(d) (Interest Payment Dates) and except as may be reasonably agreed between the Borrower and the Administrative Agent); provided, that, after giving effect to the making of any Construction/Term Loans, the aggregate outstanding principal amount of all Construction/Term Loans shall not exceed the Aggregate Construction/Term Loan Commitment. 2 Section 2.02 Revolving Loans.(a)The Revolving Loan Lender/Issuing Bank agrees to make loans (each such loan, a "Revolving Loan") to the Borrower in an aggregate principal amount from time to time outstanding that, in the aggregate, is not in excess of its Revolving Loan Commitment, from time to time during the Revolving Loan Availability Period but not more frequently than two (2) times each calendar month; provided, that, after giving effect to the making of any Revolving Loans and the issuance of any Working Capital Letters of Credit, the aggregate principal amount of all Revolving Loans and the Maximum Available Amount under the Working Capital Letters of Credit then outstanding shall not exceed the Aggregate Revolving Loan Commitment. 4 Section 2.03 DSRA Letters of Credit.(a)Each DSRA LC Issuing Bank agrees, severally and not jointly, to issue DSRA Letters of Credit for the Borrower's account in an aggregate Stated Amount not in excess of the DSRA Letter of Credit Commitment of such DSRA LC Issuing Bank, and in the amounts requested by the Borrower from time to time during the DSRA Letter of Credit Availability Period but not more frequently than twenty (20) times, in the aggregate, each calendar month. 5 Section 2.04 Working Capital Letters of Credit.(a)The Revolving Loan Lender/Issuing Bank agrees to issue Working Capital Letters of Credit for the Borrower's account in an aggregate Stated Amount not in excess of its Revolving Loan Commitment, and in the amounts requested by the Borrower from time to time during the Revolving Loan Availability Period but not more frequently than two (2) times each calendar month. 6 Section 2.05 Notice of Borrowings.(a)From time to time, subject to the limitations set forth in Sections 2.01 (Construction/Term Loans) and 2.02 (Revolving Loans), as applicable, the Borrower may request a Borrowing by delivering to the Administrative Agent a properly completed Construction/Term Loan Borrowing Notice (as further described in Section 7.02(a) (Conditions to Each Construction/Term Loan Borrowing)) or Revolving Loan Borrowing Notice (as further described in Section 7.03(a) (Conditions to Each Revolving Loan Borrowing)), as applicable, not later than 12:00 p.m., New York City time, three (3) Business Days prior to the proposed Borrowing Date in the case of Construction/Term Loans that are LIBO Loans and one (1) Business Day prior to the proposed Borrowing Date in the case of Revolving Loans or Construction/Term Loans that are Base Rate Loans. 8 Section 2.06 Borrowing of Loans.(a)Subject to clause(c) below, each Construction/Term Loan Lender or the Revolving Loan Lender/Issuing Bank shall make a Loan in the amount of its Construction/Term Loan Commitment Percentage or Revolving Loan Commitment Percentage (as applicable) of each Borrowing on the proposed Borrowing Date by wire transfer of immediately available funds to the Administrative Agent, not later than 1:00 p.m., New York City time, and the Administrative Agent shall, (i)in the case of the Construction/Term Loans (except for the Construction/Term Loans made on the date of the Initial Advance and on the Completion Date and deemed made pursuant to Section 3.05(d) (Interest Payment Dates)), deposit the amounts so received in accordance with Section 2.01(c)(i) (Construction/Term Loans) of this Agreement for application in accordance with Section 5.01(b) (Construction Account) of the Accounts Agreement, and (ii)in the case of Revolving Loans (except for Revolving Loans made pursuant to Section 2.04(g) (Working Capital Letters of Credit)), deposit the amounts so received into the Operating Account in accordance with Section 2.02(c) (Revolving Loans) of this Agreement for application in accordance with Section 5.03(b) (Operating Account) of the Accounts Agreement; provided, that, if a Borrowing does not occur on the proposed Borrowing Date because any condition precedent to such requested Borrowing herein specified has not been met, the Administrative Agent shall return the amounts so received to each Construction/Term Loan Lender or the Revolving Loan Lender/Issuing Bank (as applicable) without interest as soon as possible. 8 Section 2.07 Termination or Reduction of Commitments.(a)Any unused Construction/Term Loan Commitments shall be automatically and permanently terminated on the earlier to occur of (x)the Completion Date (after giving effect to all Construction/Term Loans, if any, to be made on such day) and (y)the Date Certain. 13 ARTICLE IIIARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES 14 Section 3.01 Repayment of Construction/Term Loan Borrowings.(a)The Borrower unconditionally and irrevocably promises to pay to the Administrative Agent for the ratable account of each Construction/Term Loan Lender the aggregate outstanding principal amount of the Construction/Term Loans on the Initial Semi-Annual Payment Date and on each Semi-Annual Payment Date thereafter, in accordance with the Amortization Schedule. 14 Section 3.02 Repayment of Revolving Loan Borrowings.(a)The Borrower unconditionally and irrevocably promises to pay to the Administrative Agent for account of the Revolving Loan Lender/Issuing Bank the aggregate outstanding principal amount of the Revolving Loans in accordance with this Section 3.02. 15 Section 3.03 Repayment of DSRA Letter of Credit Loan Borrowings.(a)The Borrower unconditionally and irrevocably promises to pay to the Administrative Agent for the ratable account of each DSRA LC Issuing Bank the aggregate outstanding principal amount of the DSRA Letter of Credit Loans in accordance with this Section 3.03, provided, that, any amounts of any DSRA Letter of Credit Loans repaid pursuant to this Section 3.03 may not be reborrowed and such repayments shall not reinstate the DSRA Letter of Credit Commitment or the Stated Amount of any DSRA Letter of Credit. 15 Section 3.04 Repayment of Non-Completion Loans.If the Loans convert to Non-Completion Loans pursuant to ARTICLE IV (Conversion to Non-Completion Loans): 15 Section 3.05 Interest Payment Dates.(a)Interest accrued on each Loan shall be payable, without duplication, on the following dates (each, an "Interest Payment Date"): 15 Section 3.06 Interest Rates.(a)Pursuant to each properly delivered Borrowing Notice and Interest Period Notice and to Section 2.03(g) (DSRA Letters of Credit) or Section 2.04(g) (Working Capital Letters of Credit), the LIBO Loans shall accrue interest at a rate per annum during each Interest Period applicable thereto equal to the sum of the LIBOR for such Interest Period plus the Applicable Margin for such Loans; provided, that, the Non-Completion Loans that are LIBO Loans shall accrue interest at a rate per annum during each Interest Period applicable thereto equal to the sum of the LIBOR for such Interest Period plus the Non-Completion Applicable Margin. 16 Section 3.07 Conversion Options.The Borrower may elect from time to time to convert LIBO Loans to Base Rate Loans or Base Rate Loans to LIBO Loans, as the case may be, by delivering a completed Interest Period Notice to the Administrative Agent notifying the Administrative Agent of such election no later than 12:00 p.m., New York City time, on the third (3rd) Business Day preceding the proposed conversion date (which notice, in the case of conversions to LIBO Loans, shall specify the length of the initial Interest Period therefor), provided, that, no Base Rate Loan may be converted into a LIBO Loan when any Event of Default has occurred and is continuing and the Administrative Agent has determined not to permit such conversions.Upon receipt of any such notice the Administrative Agent shall promptly notify each relevant Construction/Term Loan Lender and Issuing Bank thereof. 17 Section 3.08 Post-Maturity Interest Rates; Default Interest Rates.If all or a portion of (i)the principal amount of any Loan is not paid when due (whether on the Maturity Date, by acceleration or otherwise), such overdue amount shall bear interest at a rate per annum equal to the rate that would otherwise be applicable thereto plus two percent (2%)or (ii)any Obligation (other than principal on the Loans) is not paid or deposited when due (whether on the Maturity Date, by acceleration or otherwise), such overdue amount shall bear interest at a rate per annum equal to the rate then applicable to Base Rate Loans plus two percent (2%) (the rate then applicable with respect to clause (i) or (ii), as applicable, plus such two percent (2%), the "Default Rate"), in each case, with respect to clauses (i) and (ii)above, from the date of such non-payment until such amount is paid in full (after as well as before judgment). 18 Section 3.09 Interest Rate Determination.The Administrative Agent shall determine the interest rate applicable to the Loans and shall give prompt notice of such determination to the Borrower, Construction/Term Loan Lenders and Issuing Banks.In each such case, the Administrative Agent's determination of the applicable interest rate shall be conclusive in the absence of manifest error. 18 Section 3.10 Computation of Interest and Fees.(a)All computations of interest for Base Rate Loans when the Base Rate is determined by the Administrative Agent's "prime rate" shall be made on the basis of a year of 365 or 366days, as the case may be, and actual days elapsed.All computations of interest for LIBO Loans, and for Base Rate Loans when the Base Rate is determined by the Federal Funds Effective Rate, shall be made on the basis of a 360-day year and actual days elapsed. 18 Section 3.11 Optional Prepayment.(a)The Borrower shall have the right to prepay the Loans as provided in Section 3.2 (Voluntary Prepayment of Secured Debt) of the Common Terms Agreement, subject to the terms and conditions of Article 3 (Repayment and Prepayments) of the Common Terms Agreement. 19 Section 3.12 Mandatory Prepayment.(a)The Borrower shall be required to prepay the Loans in accordance with Section3.3 (Mandatory Prepayment of Secured Debt) of the Common Terms Agreement, subject to the terms and conditions of Article 3 (Repayment and Prepayments) of the Common Terms Agreement. 20 Section 3.13 Termination of Interest Rate Protection Agreement in Connection with Any Prepayment.If a voluntary or mandatory prepayment of the Loans made by the Borrower pursuant to the provisions of Section 3.11 (Optional Prepayment) and Section 3.12 (Mandatory Prepayment) hereof or any repayment of Non-Completion Loans pursuant to Section 3.04 (Repayment of Non-Completion Loans) hereof would result in the aggregate notional amount of the Interest Rate Protection Agreements to which the Credit Agreement Interest Rate Protection Providers are a party exceeding the aggregate principal amount of the Construction/Term Loans or Non-Completion Loans outstanding immediately after giving effect to such prepayment, the Borrower shall, simultaneously with any voluntary or mandatory prepayment of the Loans, terminate a portion of such Interest Rate Protection Agreements such that the aggregate notional amount of such Interest Rate Protection Agreements satisfies the requirements of the Borrower pursuant to Section 7.15 (Interest Rate Protection Agreements) of the Common Terms Agreement, and such that the aggregate notional amount of all Interest Rate Protection Agreements to which the Credit Agreement Interest Rate Protection Providers are a party is not more than one hundred percent (100%) of the remaining aggregate outstanding principal amount of Construction/Term Loans or Non-Completion Loans, provided, that, any such reduction shall be made in inverse order of maturity of such Interest Rate Protection Agreements and pro-rata to all counterparties to such Interest Rate Protection Agreements with the same maturity.The amount of any Hedge Termination Value due in respect of such Interest Rate Protection Agreements terminated in accordance with this Section 3.13 shall be (a)in the case of any voluntary prepayment and if payable by the Borrower, made by the Borrower from funds other than the amounts being applied as a voluntary prepayment of the Loans and (b)in the case of any mandatory prepayment and if payable by the Borrower, made by the Borrower from amounts available with which to make such prepayment. 21 Section 3.14 Time and Place of Payments.(a)The Borrower shall make each payment (including any payment of principal of or interest on any Loan or any Fees or other Obligations) hereunder without setoff, deduction or counterclaim not later than 12:00 noon New York City time on the date when due in Dollars and in immediately available funds to the Administrative Agent at the following account:For Clearing, Société Générale, A/C# 9051422, ABA# 026004226, Attn: Cheriese Brathwaite, Ref: Ruby Pipeline, LLC, or at such other office or account as may from time to time be specified by the Administrative Agent to the Borrower.Funds received after 11:00 p.m. New York City time shall be deemed to have been received by the Administrative Agent on the next succeeding Business Day. 21 Section 3.15 Borrowings and Payments Generally.(a)Unless the Administrative Agent has received notice from the Borrower prior to the date on which any payment is due to the Administrative Agent for the account of the Construction/Term Loan Lenders or Issuing Banks (as applicable) hereunder that the Borrower will not make such payment, the Administrative Agent may assume that the Borrower has made such payment on such date in accordance with this Agreement and may, in reliance upon such assumption, distribute to the Construction/Term Loan Lenders or Issuing Banks (as applicable) the amount due.If the Borrower has not in fact made such payment, then each of the Construction/Term Loan Lenders or Issuing Banks severally agrees to repay to the Administrative Agent forthwith on demand the amount so distributed to such Construction/Term Loan Lender or Issuing Bank (as the case may be) in immediately available funds with interest thereon, for each day from (and including) the date such amount is distributed to it to (but excluding) the date of payment to the Administrative Agent, at the greater of (i)the Federal Funds Effective Rate and (ii)a rate determined by the Administrative Agent in accordance with banking industry rules on interbank compensation.A notice of the Administrative Agent to any Construction/Term Loan Lender or Issuing Bank with respect to any amount owing under this Section 3.15 shall be conclusive, absent manifest error. 22 Section 3.16 Fees.(a)Upon the issuance of each DSRA Letter of Credit pursuant to Section 2.03 (DSRA Letters of Credit) and until the first date on which funds may no longer be drawn on such DSRA Letter of Credit, the Borrower agrees to pay to the Administrative Agent, on each Semi-Annual Payment Date, for the account of the DSRA LC Issuing Banks, an availability fee (the "DSRA Letter of Credit Availability Fee") at a rate per annum equal to the Applicable Margin for LIBO Loans on the average daily amount of the Maximum Available Amount under such DSRA Letter of Credit during the Fiscal Quarter (or portion thereof) then ended.The DSRA Letter of Credit Availability Fees shall be payable in arrears and computed on the basis of the actual number of days elapsed in a year of 365days, as pro-rated for any partial quarter, as applicable. 23 Section 3.17 Pro Rata Treatment.(a)Each Borrowing and, except as otherwise provided in Section 5.01 (LIBOR Lending Unlawful), each reduction of commitments of any type, pursuant to Section 2.07 (Termination or Reduction of Commitments) or otherwise, shall be allocated by the Administrative Agent pro rata among the Construction/Term Loan Lenders and Issuing Banks in accordance with their respective Construction/Term Loan Commitment Percentages, Revolving Loan Commitment Percentage or DSRA Letter of Credit Commitment Percentages(as applicable). 24 Section 3.18 Sharing of Payments.(a)If any Construction/Term Loan Lender or Issuing Bank (as applicable) obtains any payment or other recovery (whether voluntary, involuntary, by application of setoff or otherwise) on account of any Loan (other than pursuant to the terms of ARTICLE V (LIBOR And Tax Provisions)) in excess of its pro rata share of payments then or therewith obtained by all Construction/Term Loan Lenders or Issuing Banks holding Loans of such type, such Construction/Term Loan Lender or Issuing Bank (as the case may be) shall purchase from the other Construction/Term Loan Lenders or Issuing Banks (for cash at face value) such participations in Loans of such type made by them as shall be necessary to cause such purchasing Construction/Term Loan Lender or Issuing Bank to share the excess payment or other recovery ratably with each of them; provided, however, that, if all or any portion of the excess payment or other recovery is thereafter recovered from such purchasing Construction/Term Loan Lender or Issuing Bank (as the case may be), the purchase shall be rescinded and each Construction/Term Loan Lender or Issuing Bank that has sold a participation to the purchasing Construction/Term Loan Lender or Issuing Bank shall repay to the purchasing Construction/Term Loan Lender or Issuing Bank (as applicable) the purchase price to the ratable extent of such recovery together with an amount equal to such selling Construction/Term Loan Lender's or Issuing Bank's ratable share (according to the proportion of (x)the amount of such selling Construction/Term Loan Lender's or Issuing Bank's required repayment to the purchasing Construction/Term Loan Lender or Issuing Bank to (y)the total amount so recovered from the purchasing Construction/Term Loan Lender or Issuing Bank of any interest or other amount paid or payable by the purchasing Construction/Term Loan Lender or Issuing Bank in respect of the total amount so recovered.The Borrower agrees that any Construction/Term Loan Lender or Issuing Bank so purchasing a participation from another Construction/Term Loan Lender or Issuing Bank (as applicable) pursuant to this Section 3.18(a) may, to the fullest extent permitted by law, exercise all its rights of payment (including pursuant to Section 11.14 (Right of Setoff)) with respect to such participation as fully as if such Construction/Term Loan Lender or Issuing Bank were the direct creditor of the Borrower in the amount of such participation. 25 ARTICLE IVCONVERSION TO NON-COMPLETION LOANS 26 Section 4.01 Non-Completion Loans; Generally.If the Completion Date does not occur by the Date Certain to the reasonable satisfaction of the Administrative Agent, all Loans outstanding as of the Date Certain (or any Revolving Loans that are incurred after the Date Certain) shall automatically convert to non-completion loans (the "Non-Completion Loans") having the terms and conditions set forth in this Agreement. 26 ARTICLE VLIBOR AND TAX PROVISIONS 26 Section 5.01 LIBOR Lending Unlawful.In the event that it becomes unlawful or, by reason of a Change in Law, anyConstruction/Term Loan Lender or Issuing Bank (as applicable) is unable to honor its obligation to make or maintain LIBO Loans, then such Construction/Term Loan Lender or Issuing Bank will promptly notify the Borrower of such event (with a copy to the Administrative Agent) and such Construction/Term Loan Lender's or Issuing Bank's obligation to make or to continue LIBO Loans, or to convert Base Rate Loans into LIBO Loans, as the case may be, shall be suspended until such time as such Construction/Term Loan Lender or Issuing Bank may again make and maintain LIBO Loans.During such period of suspension, the Loans that would otherwise be made by such Construction/Term Loan Lender or Issuing Bank as LIBO Loans shall be made instead by such Construction/Term Loan Lender or Issuing Bank as Base Rate Loans and each Loan made by such Construction/Term Loan Lender or Issuing Bank and outstanding will automatically, on the last day of the then existing Interest Period therefor if such Loan may lawfully remain outstanding until the end of such Interest Period, and otherwise immediately, convert into a Base Rate Loan (or, if such Loan is then a Base Rate Loan, will continue as a Base Rate Loan).Each Construction/Term Loan Lender and Issuing Bank agrees to use reasonable efforts, including using reasonable efforts to designate a different lending office for funding or booking its Loans or to assign its rights and obligations under the Financing Documents to another of its offices, branches or affiliates, if, in the reasonable judgment of such Construction/Term Loan Lender and Issuing Bank, such designation or assignment (a)would eliminate or avoid such illegality and (b)would not subject such Construction/Term Loan Lender or Issuing Bank to any unreimbursed cost or expense and would not otherwise be disadvantageous to such Construction/Term Loan Lender or Issuing Bank (as applicable).The Borrower hereby agrees to pay all reasonable costs and expenses incurred by any Construction/Term Loan Lender or Issuing Bank in connection with any such designation or assignment. 26 Section 5.02 Inability to Determine LIBOR.If prior to the commencement of any Interest Period for a LIBO Loan: 27 Section 5.03 Increased Costs.(a)If any Change in Law shall (1)(A)impose, modify or deem applicable any reserve, special deposit or similar requirement against assets of, deposits with or for the account of, or credit extended by, any Construction/Term Loan Lender or Issuing Bank (as applicable); or (B)impose on any Construction/Term Loan Lender or Issuing Bank (as applicable) or the London interbank market any other material condition affecting this Agreement or LIBO Loans made by such Construction/Term Loan Lender or Issuing Bank (except, in each case, for Taxes); and (2)the result of any of the foregoing shall be to increase the cost to such Construction/Term Loan Lender or Issuing Bank of making or maintaining any LIBO Loan (or of maintaining its obligation to make any such Loan) to the Borrower or to reduce the amount of any sum received or receivable by such Construction/Term Loan Lender or Issuing Bank hereunder (whether of principal, interest or otherwise) (except, in each case, for Taxes), in each case by an amount that such Construction/Term Loan Lender or Issuing Bank reasonably deems to be material, then the Borrower will pay to such Construction/Term Loan Lender or Issuing Bank (as applicable) such additional amount or amounts as will compensate such Construction/Term Loan Lender or Issuing Bank for such additional costs incurred or reduction suffered (except to the extent the Borrower is excused from payment pursuant to Section 5.04 (Obligation to Mitigate)). 27 Section 5.04 Obligation to Mitigate.(a)If any Construction/Term Loan Lender or Issuing Bank (as applicable) requests compensation under Section 5.03 (Increased Costs), or if the Borrower is required to pay any additional amount to any Construction/Term Loan Lender or Issuing Bank or any Governmental Authority for the account of any Construction/Term Loan Lender or Issuing Bank pursuant to Section5.06 (Taxes), then such Construction/Term Loan Lender or Issuing Bank (as applicable), if requested by the Borrower in writing, shall use commercially reasonable efforts to designate a different lending office for funding or booking its Loans hereunder or to assign its rights and obligations under the Financing Documents to another of its offices, branches or Affiliates, if, in the reasonable judgment of such Construction/Term Loan Lender or Issuing Bank, such designation or assignment (i)would eliminate or reduce amounts payable pursuant to Section 5.03 (Increased Costs) or Section 5.06 (Taxes), as applicable, in the future and (ii)would not subject suchConstruction/Term Loan Lender or Issuing Bank to any material unreimbursed cost or expense and would not otherwise be disadvantageous to such Construction/Term Loan Lender or Issuing Bank in any material respect, contrary to such Construction/Term Loan Lender's or Issuing Bank's normal banking practices or violate any applicable Law.The Borrower hereby agrees to pay all costs and expenses incurred by any Construction/Term Loan Lender or Issuing Bank (as applicable) in connection with any such designation or assignment. 29 Section 5.05 Funding Losses.In the event of (a)the payment of any principal of any LIBO Loan other than on the last day of an Interest Period applicable thereto (including as a result of an Event of Default), (b)the conversion of any LIBO Loan other than on the last day of the Interest Period applicable thereto, (c)the failure to borrow, convert, continue or prepay any LIBO Loan on the date specified in any notice delivered pursuant hereto or (d)the assignment of any LIBO Loan other than on the last day of the Interest Period applicable thereto as a result of a request by the Borrower pursuant to Section 5.04 (Obligation to Mitigate), then, in any such event, the Borrower shall compensate each Construction/Term Loan Lender or Issuing Bank (as applicable) for the loss, cost and expense attributable to such event.Such loss, cost or expense to any Construction/Term Loan Lender or Issuing Bank (as applicable) shall be deemed to be the amount determined by the Administrative Agent (based upon the information delivered to it by such Construction/Term Loan Lender or Issuing Bank) to be the excess, if any, of (i)the amount of interest which would have accrued on the principal amount of such Loan had such event not occurred, at LIBOR that would have been applicable to such Loan, for the period from the date of such event to the last day of the then current Interest Period therefor (or, in the case of a failure to borrow, convert or continue a LIBO Loan, for the period that would have been the Interest Period for such Loan), over (ii)the amount of interest which would accrue on such principal amount for such period at the interest rate which such Construction/Term Loan Lender or Issuing Bank (as applicable) would bid were it to bid, at the commencement of such period, for deposits in Dollars of a comparable amount and period from other banks in the LIBOR market.To claim any amount under this Section 5.05, the Administrative Agent shall promptly deliver to the Borrower a certificate setting forth in reasonable detail any amount or amounts that the applicable Construction/Term Loan Lender or Issuing Bank is entitled to receive pursuant to this Section 5.05 (including calculations, in reasonable detail, showing how such Construction/Term Loan Lender or Issuing Bank computed such amount or amounts), which certificate shall be based upon the information delivered to the Administrative Agent by such Construction/Term Loan Lender or Issuing Bank.The Borrower shall pay to the Administrative Agent for the benefit of the applicable Construction/Term Loan Lender or Issuing Bank the amount due and payable and set forth on any such certificate within ten (10) Business Days after receipt thereof. 31 Section 5.06 Taxes.(a)Payments Free of Taxes.Any and all payments by or on account of any Obligations shall be made free and clear of, and without deduction for, any Indemnified Taxes; provided, that, if the Borrower is required to deduct any Indemnified Taxes from those payments, then (i)the sum payable shall be increased as necessary so that after making all required deductions (including deductions applicable to additional sums payable under this Section 5.06) each Person entitled thereto receives an amount equal to the sum it would have received had no such deductions been made, (ii)the Borrower shall make such deductions and (iii)the Borrower shall pay the full amount deducted to the relevant Governmental Authority in accordance with applicable Law. 32 ARTICLE VIREPRESENTATIONS AND WARRANTIES 34 ARTICLE VIICONDITIONS PRECEDENT 35 Section 7.01 Conditions to Financial Close.The occurrence of the Financial Close and the Initial Advance is subject to the satisfaction (or waiver by each of the Construction/Term Loan Lenders and Issuing Banks) of each of the following conditions precedent and, with respect to the Initial Advance, the conditions precedent set forth in Section 7.06 (Conditions to Each Advance), in each case to the satisfaction of each of the Construction/Term Loan Lenders and Issuing Banks. 35 Section 7.02 Conditions to Each Construction/Term Loan Borrowing.In addition to the conditions set forth in Section 7.06 (Conditions to Each Advance), the obligation of each Construction/Term Loan Lender to make available each of its Construction/Term Loans is subject to the satisfaction (or waiver by the requisite vote set forth below in this paragraph) of each of the following conditions precedent to the satisfaction of each of the Construction/Term Loan Lenders (with respect to the Initial Advance) or the Supermajority Banks (with respect to each subsequent Advance)): 43 Section 7.03 Conditions to Each Revolving Loan Borrowing.In addition to the conditions set forth in Section 7.06 (Conditions to Each Advance), the obligation of the Revolving Loan Lender/Issuing Bank to make available each of its Revolving Loans (except for Revolving Loans made pursuant to Section 2.4(g) (Working Capital Letters of Credit)) is subject to the satisfaction (or waiver by the Revolving Loan Lender/Issuing Bank) of the following condition precedent to the satisfaction of the Revolving Loan Lender/Issuing Bank: 46 Section 7.04 Conditions to Each DSRA LC Event.In addition to the conditions set forth in Section 7.06 (Conditions to Each Advance), the obligation of each DSRA LC Issuing Bank to effect each DSRA LC Event is subject to the satisfaction (or waiver by the Supermajority DSRA LC Issuing Banks) of each of the following conditions precedent, to the satisfaction of the Supermajority DSRA LC Issuing Banks: 46 Section 7.05 Conditions to Each Working Capital LC Event.In addition to the conditions set forth in Section 7.06 (Conditions to Each Advance), the obligation of the Revolving Loan Lender/Issuing Bank to effect each Working Capital LC Event is subject to the satisfaction (or waiver by the Revolving Loan Lender/Issuing Bank) of each of the following conditions precedent, to the satisfaction of the Revolving Loan Lender/Issuing Bank: 47 Section 7.06 Conditions to Each Advance.The obligation of each Construction Term/Loan Lender and Issuing Bank to effect or permit each Advance is subject to the satisfaction (or waiver by the requisite vote set forth below in this paragraph) of each of the following conditions precedent to the satisfaction of each of the Construction/Term Loan Lenders and Issuing Banks in the case of the Initial Advance, and in the case of each subsequent Advance, by the Supermajority Banks (with respect to any Borrowing of Construction/Term Loans), the Revolving Loan Lender/Issuing Bank (with respect to any Borrowing of Revolving Loans or Working Capital LC Event) and the Supermajority DSRA LC Issuing Banks (with respect to any DSRA LC Event): 48 ARTICLE VIIICOVENANTS 49 Section 8.01 Covenants.The Borrower agrees with each Construction/Term Loan Lender Issuing Bank and each other party hereto that it will perform or observe (as applicable) the obligations set forth in Article7 (Affirmative Covenants), Article 8 (Negative Covenants) and Article9 (Reporting Requirements) of the Common Terms Agreement in accordance with the terms thereof; provided, that, from and after the date, if any, on which the Loans convert to Non-Completion Loans pursuant to ARTICLE IV (Conversion to Non-Completion Loans), the Borrower shall not be obliged to comply with the Excluded Covenants.In addition, the Borrower agrees that no later than three (3) Business Days following any voluntary or mandatory prepayment of the Construction Term Loans, it will prepare for review by the Administrative Agent the information required to be included in Annex C to each DSRA Letter of Credit and thereafter promptly incorporate such reasonable changes that the Administrative Agent may request and deliver such Annex C, executed by Borrower and countersigned by the Administrative Agent, to each DSRA LC Issuing Bank. 49 Section 8.02 Incurrence of Debt.In addition to the conditions that the Borrower is required to satisfy under Sections 2.3 (Expansion Debt), 2.4 (Additional Debt) or 2.5 (Replacement Debt) of the Common Terms Agreement on or prior to the date of any incurrence of such Expansion Debt, Additional Debt or Replacement Debt (as applicable), the Borrower shall not incur such Expansion Debt, Additional Debt or Replacement Debt (as applicable) unless, after giving effect to such incurrence, the Debt to Equity Ratio does not exceed 65:35. 50 ARTICLE IXDEFAULT AND ENFORCEMENT 50 Section 9.01 Events of Default.The Events of Default set forth in Article10 (Events Of Default For Secured Debt Other Than Non-Completion Secured Bank Debt) of the Common Terms Agreement and the Indebtedness Event of Default shall constitute Events of Default under this Agreement, subject to all of the provisions of such Sections in the Common Terms Agreement; provided, that, from and after the date, if any, on which the Loans convert to Non-Completion Loans pursuant to ARTICLE IV (Conversion to Non-Completion Loans): 50 Section 9.02 Acceleration Upon Bankruptcy.If any Event of Default described in Section 10.7 (Bankruptcy; Insolvency) of the Common Terms Agreement occurs with respect to the Borrower, any outstanding Commitmentsshall automatically terminate and the outstanding principal amount of the outstanding Loans and all other Obligations shall automatically be and become immediately due and payable, in each case without notice, demand or further act of the Administrative Agent, the Construction/Term Loan Lenders, the Issuing Banks, the Common Security Trustee or any other Credit Agreement Secured Party. 51 Section 9.03 Acceleration Upon Other Event of Default.(a)If any Event of Default occurs for any reason (except the occurrence of any Event of Default described in Section 10.7 (Bankruptcy; Insolvency) of the Common Terms Agreement with respect to the Borrower, for which provision is made in Section 9.02 (Acceleration Upon Bankruptcy)), whether voluntary or involuntary, and is continuing (after giving effect to any cure of the applicable Event of Default), the Administrative Agent may, or upon the direction of the Required Banks shall, by written notice to the Borrower declare all or any portion of the outstanding principal amount of the Loans and other Obligations to be due and payable or the Commitments (if not theretofore terminated) to be terminated, whereupon the full unpaid amount of such Loans and other Obligations that have been declared due and payable shall be and become immediately due and payable, without further notice, demand or presentment, as the case may be, and such outstanding Commitments shall terminate. 51 Section 9.04 Action Upon Event of Default.Subject to the terms of the Intercreditor Agreement, if any Event of Default occurs for any reason, whether voluntary or involuntary, and is continuing (after giving effect to any cure of the applicable Event of Default), the Administrative Agent may, or upon the direction of the Required Banks shall, by written notice to the Borrower of its intention to exercise any remedies hereunder, under the other Financing Documents or at law or in equity, and without further notice of default, presentment or demand for payment, protest or notice of non-payment or dishonor, or other notices or demands of any kind, all such notices and demands being waived by the Borrower, exercise any or all of the following rights and remedies, in any combination or order that the Administrative Agent or the Required Banks may elect, in addition to such other rights or remedies as the Administrative Agent, the Issuing Banks and the Construction/Term Loan Lenders may have hereunder, under the other Financing Documents or at law or in equity: 51 Section 9.05 Application of Proceeds.Subject to the terms of the Intercreditor Agreement, any moneys received by the Administrative Agent from the Common Security Trustee after the occurrence and during the continuance of an Event of Default shall be applied in full or in part by the Administrative Agent against the Obligations in the following order of priority (but without prejudice to the right of the Construction/Term Loan Lenders or the Issuing Banks, subject to the terms of the Intercreditor Agreement, to recover any shortfall from the Borrower): 52 ARTICLE X THE ADMINISTRATIVE AGENT AND ISSUING BANKS 53 Section 10.01 Appointment and Authority. 53 Section 10.02 Rights as a Lender or Credit Agreement Interest Rate Protection Provider.Each Person serving as the Administrative Agent hereunder or under any other Financing Document shall have the same rights and powers in its capacity as a Construction/Term Loan Lender, Issuing Bank or Credit Agreement Interest Rate Protection Provider, as the case may be, as any other Construction/Term Loan Lender, Issuing Bank or Credit Agreement Interest Rate Protection Provider, as the case may be, and may exercise the same as though it were not the Administrative Agent.Each such Person and its Affiliates may accept deposits from, lend money to, act as the financial advisor or in any other advisory capacity for and generally engage in any kind of business with the Borrower or Affiliates of the Borrower as if such Person were not the Administrative Agent hereunder and without any duty to account therefor to the Construction/Term Loan Lenders, Issuing Banks or any Credit Agreement Interest Rate Protection Provider. 54 Section 10.03 Exculpatory Provisions.(a)The Administrative Agent shall not have any duties or obligations except those expressly set forth herein and in the other Financing Documents.Without limiting the generality of the foregoing, the Administrative Agent shall not: 55 Section 10.04 Reliance by Administrative Agent.The Administrative Agent shall be entitled to rely upon, and shall not incur any liability for relying upon, any notice, request, certificate, consent, statement, instrument, document or other writing (including any electronic message, internet or intranet website posting or other distribution) believed by it to be genuine and to have been signed, sent or otherwise authenticated by the proper Person.The Administrative Agent also may rely upon any statement made to it orally or by telephone and believed by it to have been made by the proper Person, and shall not incur any liability for relying thereon.In determining compliance with any condition hereunder to the making of a Loan that by its terms must be fulfilled to the satisfaction of any Construction/Term Loan Lender or Issuing Bank, the Administrative Agent may presume that such condition is satisfactory to such Construction/Term Loan Lender or Issuing Bank (as the case may be) unless the Administrative Agent has received notice to the contrary from such Construction/Term Loan Lender or Issuing Bank prior to the making of such Loan.The Administrative Agent may consult with legal counsel (who may be counsel for the Borrower), independent accountants and other experts selected by it, and shall not be liable for any action taken or not taken by it in accordance with the advice of any such counsel, accountants or experts. 56 Section 10.05 Delegation of Duties.The Administrative Agent may perform any and all of its duties and exercise any and all its rights and powers hereunder or under any other Financing Document by or through any one or more sub-agents appointed by the Administrative Agent.The Administrative Agent and any such sub-agent may perform any and all of its duties and exercise its rights and powers by or through their respective Related Parties.The exculpatory provisions of this ARTICLE X shall apply to any such sub-agent and to the Related Parties of the Administrative Agent, and shall apply to all of their respective activities in connection with their acting as or for the Administrative Agent. 56 Section 10.06 Indemnification by the Lenders.Without limiting the obligations of Borrower hereunder, each Construction/Term Loan Lender and Issuing Bank agrees to indemnify the Administrative Agent and Related Parties thereof ratably in accordance with its Commitments for any and all liabilities, obligations, losses, damages, penalties, actions, judgments, suits, costs, expenses or disbursements of any kind or nature whatsoever, which may at any time be imposed on, incurred by or asserted against the Administrative Agent or any of its Related Parties in any way relating to or arising out of this Agreement, the other Financing Documents or any documents contemplated by or referred to herein or therein or the transactions contemplated hereby or thereby or the enforcement of any of the terms hereof or thereof or of any such other documents; provided, however, that no Construction/Term Loan Lender or Issuing Bank shall be liable for any of the foregoing to the extent they arise solely from the Administrative Agent's gross negligence or willful misconduct as determined by a final non-appealable judgment of a court of competent jurisdiction.The Administrative Agent shall be fully justified in taking, refusing to take or continuing to take any action hereunder unless it shall first be indemnified to its satisfaction by the Construction/Term Loan Lenders and Issuing Banks against any and all liability and expense which may be incurred by it by reason of taking, refusing to take or continuing to take any such action.Without limitation of the foregoing, each Construction/Term Loan Lender and Issuing Bank agrees to reimburse the Administrative Agent promptly upon demand for any out-of-pocket expenses (including counsel fees) incurred by the Administrative Agent in connection with the preparation, execution, administration, amendment, waiver, modification or enforcement of, or legal advice in respect of rights or responsibilities under, the Transaction Documents, to the extent that the Administrative Agent is not reimbursed promptly for such expenses by Borrower.The obligation of the Construction/Term Loan Lenders and the Issuing Banks to make payments pursuant to this Section 10.06 is several and not joint, and the same shall survive the payment in full of the Obligations and the termination of this Agreement. 57 Section 10.07 Resignation or Removal of Administrative Agent. 57 Section 10.08 No Amendment to Duties of Administrative Agent Without Consent.The Administrative Agent shall not be bound by any waiver, amendment, supplement or modification of this Agreement or any other Financing Document that affects its rights or duties hereunder or thereunder unless such Administrative Agent shall have given its prior written consent, in its capacity as Administrative Agent thereto. 58 Section 10.09 Non-Reliance on Administrative Agent, Lenders and Issuing Banks.Each of the Construction/Term Loan Lenders and Issuing Banks acknowledges that they have, independently and without reliance upon the Administrative Agent, any other Construction/Term Loan Lender or Issuing Bank or any of their Related Parties and based on such documents and information as they have deemed appropriate, made its own credit analysis and decision to enter into this Agreement and make its extensions of credit.Each of the Construction/Term Loan Lenders and Issuing Banks also acknowledge that they will, independently and without reliance upon the Administrative Agent, any other Construction/Term Loan Lender or Issuing Bank or any of their Related Parties and based on such documents and information as they shall from time to time deem appropriate, continue to make their own decisions in taking or not taking action under or based upon this Agreement, any other Financing Document or any related agreement or any document furnished hereunder or thereunder. 59 Section 10.10 No Joint Lead Arranger, Joint Lead Bookrunner or Documentation Agent Duties.Anything herein to the contrary notwithstanding, no Joint Lead Arranger, Joint Lead Bookrunner, Syndication Agent or Documentation Agent shall have any powers, duties or responsibilities under this Agreement, except in its capacity, as applicable, as the Administrative Agent, Issuing Bank or Construction/Term Loan Lender hereunder. 59 Section 10.11 Copies.The Administrative Agent shall give prompt notice to each Construction/Term Loan Lender and Issuing Bank (as applicable) of receipt of each notice or request required or permitted to be given to the Administrative Agent by the Borrower pursuant to the terms of this Agreement or any other Financing Document (unless concurrently delivered to the Construction/Term Loan Lenders or Issuing Banks by the Borrower).The Administrative Agent will distribute to each Construction/Term Loan Lender and Issuing Bank each document or instrument (including each document or instrument delivered by the Borrower to the Administrative Agent pursuant to ARTICLE VI (Representations and Warranties), ARTICLE VII (Conditions Precedent) and ARTICLE VIII (Covenants)) received for the account of the Administrative Agent and copies of all other communications received by the Administrative Agent from the Borrower for distribution to the Construction/Term Loan Lenders and Issuing Banks by the Administrative Agent in accordance with the terms of this Agreement or any other Financing Document. 59 Section 10.12 Liability of Issuing Banks.As between the Borrower and the Issuing Banks, the Borrower assumes all risks of the acts and omissions of any beneficiary or transferee of any Letter of Credit, and no Issuing Bank that has issued such Letter of Credit nor any of their respective Related Parties shall be liable or responsible for (a) the use that may be made of such Letter of Credit or any acts or omissions of any beneficiary or transferee thereof in connection therewith; (b) the validity, sufficiency or genuineness of documents, or of any endorsement thereon, even if such documents should prove to be in any or all respects invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank against presentation of documents that do not comply with the terms of such Letter of Credit, including failure of any documents to bear any reference or adequate reference to such Letter of Credit; or (d) any other circumstances whatsoever in making or failing to make payment under such Letter of Credit, except in each case that the Borrower shall have the right to bring suit against such Issuing Bank, and such Issuing Bank shall be liable to the Borrower, to the extent of any direct, as opposed to consequential, damages suffered by the Borrower which the Borrower proves were caused by such Issuing Bank’s willful misconduct or gross negligence, including such Issuing Bank’s willful failure to make timely payment under such Letter of Credit following the presentation to it by the beneficiary thereof of a draft and accompanying certificate(s) which strictly comply with the terms and conditions of such Letter of Credit.In furtherance and not in limitation of the foregoing, any Issuing Bank may accept sight drafts and accompanying certificates presented under the Letter of Credit issued by such Issuing Bank that appear on their face to be in order, without responsibility for further investigation. 59 ARTICLE XI MISCELLANEOUS PROVISIONS 60 Section 11.01 Amendments, Etc.Subject to the terms of the Intercreditor Agreement, no consent, amendment, waiver or termination of any provision of this Agreement shall be effective unless in writing signed by the Administrative Agent and the Required Banks, and each such amendment, waiver, termination or consent shall be effective only in the specific instance and for the specific purpose for which given; provided, that, without the consent of each Construction/Term Loan Lender and Issuing Bank (other than any Construction/Term Loan Lender or Issuing Bank that is a Loan Party, a Sponsor or an Affiliate or Subsidiary thereof), no such amendment, waiver, termination or consent shall: 60 Section 11.02 Entire Agreement.This Agreement and any agreement, document or instrument attached hereto or referred to herein integrate all the terms and conditions mentioned herein or incidental hereto and supersede all oral negotiations and prior writings in respect to the subject matter hereof, including the Commitment Letter, dated February 2, 2010, among the Sponsors, the Borrower, and other parties thereto.In the event of any conflict between the terms, conditions and provisions of this Agreement and any such agreement, document or instrument, the terms, conditions and provisions of this Agreement shall prevail. 62 Section 11.03 Applicable Law; Jurisdiction; Etc.(a) GOVERNING LAW.THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA WITHOUT ANY REFERENCE TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION5-1). 62 Section 11.04 Assignments.(a)The provisions of this Agreement shall be binding upon and inure to the benefit of the parties hereto and their respective successors and assigns permitted hereby, except that the Borrower may not assign or otherwise transfer any of its rights or obligations hereunder without the prior written consent of each of the Construction/Term Loan Lenders, the Issuing Banks and the Administrative Agent (and any attempted assignment or other transfer by the Borrower without such consent shall be null and void), and no Construction/Term Loan Lender or Issuing Bank (as the case may be) may assign or otherwise transfer any of its rights or obligations hereunder except (i)to an Eligible Assignee in accordance with Section 11.04(b), (ii)by way of participation in accordance with Section 11.04(d), or (iii)by way of pledge or assignment of a security interest subject to the restrictions of Section 11.04(e) (and any other attempted assignment or transfer by any party hereto shall be null and void). Nothing in this Agreement, express or implied, shall be construed to confer upon any Person (other than the parties hereto, their respective successors and assigns permitted hereby, Participants to the extent provided in this Section 11.04 and, to the extent expressly contemplated hereby, the Related Parties of each of the Administrative Agent, the Common Security Trustee, the Issuing Banks and the Construction/Term Loan Lenders) any legal or equitable right, remedy or claim under or by reason of this Agreement. 64 Section 11.05 Benefits of Agreement.Nothing in this Agreement or any other Financing Document, express or implied, shall give to any Person, other than the parties hereto, the Joint Lead Arrangers, the Joint Lead Bookrunners, Documentation Agents, Syndication Agents and each of their successors and permitted assigns under this Agreement or any other Financing Document, any benefit or any legal or equitable right or remedy under this Agreement. 67 Section 11.06 Costs and Expenses.The Borrower shall pay (a)all reasonable and documented out of pocket expenses incurred by each of the Administrative Agent, the Common Security Trustee, the Construction/Term Loan Lenders and the Issuing Banks (including all reasonable fees, costs and expenses of one counsel for the Administrative Agent, the Common Security Trustee, the Construction/Term Loan Lenders and Issuing Banks (plus any one local counsel in each jurisdiction reasonably required)) and their Affiliates, in connection with the preparation, negotiation, syndication, execution and delivery of this Agreement and the other Financing Documents; (b)all reasonable out of pocket expenses incurred by the Administrative Agent, the Common Security Trustee, the Construction/Term Loan Lenders and the Issuing Banks (including all reasonable fees, costs and expenses of one counsel for the Administrative Agent, the Common Security Trustee, the Construction/Term Loan Lenders the and Issuing Banks (plus any one local counsel in each jurisdiction reasonably required)), in connection with any amendments, modifications or waivers of the provisions of this Agreement and the other Financing Documents (whether or not the transactions contemplated hereby or thereby are consummated); (c)all reasonable out-of-pocket expenses incurred by the Administrative Agent and the Common Security Trustee (including all reasonable fees, costs and expenses of one counsel for the Administrative Agent, the Common Security Trustee (plus any one local counsel in each jurisdiction reasonably required)), in connection with the administration of this Agreement and the other Financing Documents (whether or not the transactions contemplated hereby or thereby are consummated); (d)all reasonable out-of-pocket expenses incurred by the applicable Issuing Banks in connection with the issuance, amendment, renewal or extension of any DSRA Letter of Credit or Working Capital Letters of Credit (as the case may be) or demand for payment thereunder; (e) all reasonable out-of-pocket expenses incurred by each Joint Lead Arranger, Joint Lead Bookrunner, Documentation Agent and Syndication Agent in connection with the initial syndication of the credit facilities under this Agreement and (f)all reasonable out-of-pocket expenses incurred by the Credit Agreement Secured Parties (including all fees, costs and expenses of counsel), in connection with the enforcement or protection of their rights in connection with this Agreement and the other Financing Documents, including their rights under this Section 11.06, including in connection with any workout, restructuring or negotiations in respect of the Obligations.This provisions of this Section 11.06 shall not supersede Sections 5.03 (Increased Costs) and 5.06 (Taxes).Notwithstanding the foregoing, in the event that the Common Security Trustee reasonably believes that a conflict exists inusing one counsel, it may engage its own counsel. 67 Section 11.07 Counterparts; Effectiveness.This Agreement may be executed in counterparts (and by different parties hereto in different counterparts), each of which shall constitute an original, but all of which when taken together shall constitute a single contract.This Agreement shall become effective when it has been executed by the Administrative Agent and when the Administrative Agent has received counterparts hereof that, when taken together, bear the signatures of each of the other parties hereto.Delivery of an executed counterpart of a signature page of this Agreement by facsimile or portable document format ("pdf")shall be effective as delivery of a manually executed counterpart of this Agreement. 68 Section 11.08 Indemnification by the Borrower.(a) The Borrower hereby agrees to indemnify each Credit Agreement Secured Party, each Joint Lead Arranger, each Joint Lead Bookrunner, each Documentation Agent, each Syndication Agent and each Related Party of any of the foregoing Persons (each such Person being called an "Indemnitee") against, and hold each Indemnitee harmless from, any and all losses, claims, damages, liabilities and related expenses (including all reasonable fees, costs and expenses of counsel for any Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by any third party or by the Borrower arising out of, in connection with, or as a result of: 68 Section 11.09 Interest Rate Limitation.Notwithstanding anything to the contrary contained in any Financing Document, the interest paid or agreed to be paid under the Financing Documents shall not exceed the maximum rate of non-usurious interest permitted by applicable Law (the "Maximum Rate").If the Administrative Agent, any Construction/Term Loan Lender or any Issuing Bank shall receive interest in an amount that exceeds the Maximum Rate, the excess interest shall be applied to the principal of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.In determining whether the interest contracted for, charged, or received by the Administrative Agent, any Construction/Term Loan Lender or any Issuing Bank exceeds the Maximum Rate, such Person may, to the extent permitted by applicable Law, (a)characterize any payment that is not principal as an expense, fee, or premium rather than interest, (b)exclude prepayments and the effects thereof, and (c)amortize, prorate, allocate, and spread in equal or unequal parts the total amount of interest throughout the contemplated term of the Obligations hereunder. 71 Section 11.10 No Waiver; Cumulative Remedies.No failure by any Credit Agreement Secured Party to exercise, and no delay by any such Person in exercising, any right, remedy, power or privilege hereunder or under any other Financing Document shall operate as a waiver thereof; nor shall any single or partial exercise of any right, remedy, power or privilege hereunder preclude any other or further exercise thereof or the exercise of any other right, remedy, power or privilege.The rights, remedies, powers and privileges herein provided, and provided under each other Financing Document, are cumulative and not exclusive of any rights, remedies, powers and privileges provided by law. 71 Section 11.11 Notices and Other Communications.(a)Except in the case of notices and other communications expressly permitted to be given by telephone, all notices and other communications provided for herein shall be in writing and shall be delivered by hand or overnight courier service, mailed by certified or registered mail or sent by facsimile or, except with respect to any notice of Default or Event of Default, sent by email to the address(es), facsimile number or email address specified for the Borrower, the Administrative Agent, the Common Security Trustee, the Issuing Banks or the Construction/Term Loan Lenders, as applicable, on Schedule11.11. 71 Section 11.12 Patriot Act Notice.Each of the Construction/Term Loan Lenders, Issuing Banks, Administrative Agent and Common Security Trusteehereby notifies the Borrower that pursuant to the requirements of the Patriot Act, it is required to obtain, verify and record information that identifies the Borrower, which information includes the name and address of the Borrower and other information that will allow such Construction/Term Loan Lender, Issuing Bank, Administrative Agent or Common Security Trustee, as applicable, to identify the Borrower in accordance with the Patriot Act. 74 Section 11.13 Payments Set Aside.To the extent that any payment by or on behalf of the Borrower is made to the Administrative Agent, the Common Security Trustee, any Issuing Bank or any Construction/Term Loan Lender, or the Administrative Agent, the Common SecurityTrustee, any Issuing Bank or any Construction/Term Loan Lender (as the case may be) exercises its right of setoff, and such payment or the proceeds of such setoff or any part thereof is subsequently invalidated, declared to be fraudulent or preferential, set aside or required (including pursuant to any settlement entered into by the Administrative Agent, the Common Security Trustee, such Issuing Bank or such Construction/Term Loan Lender in its discretion) to be repaid to a trustee, receiver or any other party, in connection with any bankruptcy or insolvency proceeding or otherwise, then (a)to the extent of such recovery, the Obligation or part thereof originally intended to be satisfied shall be revived and continued in full force and effect as if such payment had not been made or such setoff had not occurred, and (b)each Construction/Term Loan Lender or Issuing Bank (as applicable) severally agrees to pay to the Administrative Agent or the Common SecurityTrustee upon demand its applicable share (without duplication) of any amount so recovered from or repaid by the Administrative Agent or the Common Security Trustee, as the case may be, plus interest thereon from the date of such demand to the date such payment is made at a rate per annum equal to the Federal Funds Effective Rate from time to time in effect.The obligations of the Construction/Term Loan Lenders and the Issuing Banks under this Section 11.13 shall survive the payment in full of the Obligations and the termination of this Agreement. 74 Section 11.14 Right of Setoff.Each of the Construction/Term Loan Lenders, the Issuing Banks and each of their respective Affiliates is hereby authorized at any time and from time to time during the continuance of an Event of Default, to the fullest extent permitted by applicable Law, to set off and apply any and all deposits (general or special, time or demand, provisional or final, in whatever currency) at any time held and other obligations (in whatever currency) at any time owing by such Construction/Term Loan Lender, Issuing Bank or any such Affiliate to or for the credit or the account of the Borrower against any and all of the Obligations of the Borrower now or hereafter existing under this Agreement or any other Financing Document to such Construction/Term Loan Lender or the Issuing Bank, irrespective of whether or not such Construction/Term Loan Lender or Issuing Bank shall have made any demand under this Agreement or any other Financing Document and although such obligations of the Borrower may be contingent or unmatured or are owed to a branch or office of such Construction/Term Loan Lender or Issuing Bank different from the branch or office holding such deposit or obligated on such indebtedness.The rights of each of the Construction/Term Loan Lenders, Issuing Banks and their respective Affiliates under this Section 11.14 are in addition to other rights and remedies (including other rights of setoff) that such Construction/Term Loan Lender, Issuing Bank or their respective Affiliates may have.Each of the Construction/Term Loan Lenders and the Issuing Banks agrees to notify the Borrower and the Administrative Agent promptly after any such setoff and application; provided, that, the failure to give such notice shall not affect the validity of such setoff and application. 75 Section 11.15 Severability.If any provision of this Agreement or any other Financing Document is held to be illegal, invalid or unenforceable, (a)the legality, validity and enforceability of the remaining provisions of this Agreement and the other Financing Documents shall not be affected or impaired thereby and (b)the parties shall endeavor in good faith negotiations to replace the illegal, invalid or unenforceable provisions with valid provisions the economic effect of which comes as close as possible to that of the illegal, invalid or unenforceable provisions.The invalidity of a provision in a particular jurisdiction shall not invalidate or render unenforceable such provision in any other jurisdiction. 75 Section 11.16 Survival.Notwithstanding anything in this Agreement to the contrary, Section 5.01 (LIBOR Lending Unlawful), Section 5.03 (Increased Costs), Section 5.06 (Taxes), Section 10.06 (Indemnification by the Lenders), Section 11.06 (Costs and Expenses), Section 11.08 (Indemnification by the Borrower) and Section 11.13 (Payments Set Aside) shall survive any termination of this Agreement.In addition, each representation and warranty made hereunder and in any other Financing Document or other document delivered pursuant hereto or thereto or in connection herewith or therewith shall survive the execution and delivery hereof and thereof.Such representations and warranties shall be considered to have been relied upon by the Credit Agreement Secured Parties regardless of any investigation made by any Credit Agreement Secured Party or on their behalf and notwithstanding that the Credit Agreement Secured Parties may have had notice or knowledge of any Default or Event of Default at the time of the Borrowing, and shall continue in full force and effect as of the date made or any date referred to herein as long as any Loan or any other Obligation hereunder or under any other Financing Document shall remain unpaid or unsatisfied. 76 Section 11.17 Treatment of Certain Information; Confidentiality.The Administrative Agent, the Common Security Trustee, each of the Issuing Banks and Construction/Term Loan Lenders agrees to maintain the confidentiality of the Information, except that Information may be disclosed (a)to its Affiliates and to its Affiliates' respective partners, directors, officers, employees, agents, advisors and representatives (provided, that, the Persons to whom such disclosure is made will be informed prior to disclosure of the confidential nature of such Information and instructed to keep such Information confidential); (b)to the extent requested or required by any regulatory authority purporting to have jurisdiction over it or to any Federal Reserve Bank or central bank in connection with a pledge or assignment pursuant to Section 11.04(e) (Assignments); (c)to the extent required by applicable Law or regulations or by any subpoena or similar legal process; (d)to any other party to this Agreement; (e)in connection with the exercise of any remedies hereunder or any other Financing Document or any suit, action or proceeding relating to this Agreement or the enforcement of rights hereunder (including any actual or prospective purchaser of Collateral); (f)subject to an agreement containing provisions substantially the same as those of this Section 11.17, to (i)any Eligible Assignee of or Participant in, or any prospective Eligible Assignee of or Participant in, any of its rights or obligations under this Agreement, (ii)any direct or indirect contractual counterparty or prospective counterparty (or such contractual counterparty's or prospective counterparty's professional advisor) to any credit derivative transaction relating to obligations of the Borrower or (iii)any Person (and any of its officers, directors, employees, agents or advisors) that may enter into or support, directly or indirectly, or that may be considering entering into or supporting, directly or indirectly, either (A)contractual arrangements with the Administrative Agent, the Common SecurityTrustee, such Issuing Bank, or such Construction/Term Loan Lender, or any Affiliates thereof, pursuant to which all or any portion of the risks, rights, benefits or obligations under or with respect to any Loan or Financing Document is transferred to such Person or (B)an actual or proposed securitization or collateralization of, or similar transaction relating to, all or a part of any amounts payable to or for the benefit of any Construction/Term Loan Lender or Issuing Bank under any Financing Document (including any rating agency); (g)with the consent of the Borrower (which consent shall not unreasonably be withheld or delayed); (h)to the extent such Information (i)becomes publicly available other than as a result of a breach of this Section 11.17 or (ii)becomes available to the Administrative Agent, the Common SecurityTrustee, any Issuing Bank, any Construction/Term Loan Lender or any of their respective Affiliates on a nonconfidential basis from a source other than the Borrower; (i)to any state, federal or foreign authority or examiner (including the National Association of Insurance Commissioners or any other similar organization) regulating any Construction/Term Loan Lender, any Issuing Bank, the Common Security Trustee or the Administrative Agent; or (j)to any rating agency when required by it (it being understood that, prior to any such disclosure, such rating agency shall undertake to preserve the confidentiality of any Information relating to the Borrower received by it from any Construction/Term Loan Lender or Issuing Bank or the Administrative Agent or Common Security Trustee, as applicable).In addition, the Administrative Agent, the Common Security Trustee, any Issuing Bank and any Construction/Term Loan Lender may disclose the existence of this Agreement and information about this Agreement to market data collectors, similar service providers to the lending industry, and service providers to the Administrative Agent, the Common Security Trustee, the Issuing Banks and the Construction/Term Loan Lenders in connection with the administration and management of this Agreement, the other Financing Documents, the Commitments, and the Borrowings.For the purposes of this Section 11.17, "Information" means written information that is furnished by or on behalf of the Borrower, any Sponsor or any of their Affiliates to the Administrative Agent, Common Security Trustee, any Issuing Bank or any Construction/Term Loan Lender pursuant to or in connection with any Financing Document, relating to the assets and business of the Borrower, any Sponsor or any of their Affiliates, but does not include any such information that (i)is or becomes generally available to the public other than as a result of a breach by the Administrative Agent, the Common Security Trustee, such Issuing Bank or such Construction/Term Loan Lender of its obligations hereunder, (ii)is or becomes available to the Administrative Agent, the Common Security Trustee, such Issuing Bank or such Construction/Term Loan Lender from a source other than the Borrower, any Sponsor or any of their Affiliates, as applicable, that is not, to the knowledge of the Administrative Agent, the Common SecurityTrustee, such Issuing Bank or such Construction/Term Loan Lender, acting in violation of a confidentiality obligation with the Borrower, any Sponsor or any of their Affiliates, as applicable or (iii)is independently compiled by the Administrative Agent, the Common SecurityTrustee, any Issuing Bank or any Construction/Term Loan Lender, as evidenced by their records, without the use of the Information.Any Person required to maintain the confidentiality of Information as provided in this Section 11.17 shall be considered to have complied with its obligation to do so if such Person has exercised the same degree of care to maintain the confidentiality of such Information as such Person would accord to its own confidential information. 76 Section 11.18 Waiver of Consequential Damages, Etc.To the fullest extent permitted by applicable Law, no Party hereto shall assert, and each Party hereto hereby waives, any claim against any other Party hereto or their Related Parties, on any theory of liability, for special, indirect, consequential or punitive damages (as opposed to direct or actual damages) arising out of, in connection with, or as a result of, this Agreement, any other Financing Document or any agreement or instrument contemplated hereby, the transactions contemplated hereby or thereby, any Loan or the use of the proceeds thereof.No Party hereto or its Related Parties shall be liable for any damages arising from the use by unintended recipients of any information or other materials distributed by it through telecommunications, electronic or other information transmission systems in connection with this Agreement or the other Financing Documents or the transactions contemplated hereby or thereby. 78 Section 11.19 Waiver of Litigation Payments.To the extent that any Party hereto may, in any action, suit or proceeding brought in any of the courts referred to in Section 11.03(b) (Applicable Law; Jurisdiction, Etc.) or elsewhere arising out of or in connection with this Agreement or any other Financing Document to which it is a party, be entitled to the benefit of any provision of law requiring any other Party hereto in such action, suit or proceeding to post security for the costs of such Person or to post a bond or to take similar action, each such Person hereby irrevocably waives such benefit, in each case to the fullest extent now or in the future permitted under the laws of New York or, as the case may be, the jurisdiction in which such court is located. 78 Section 11.20 Reinstatement.This Agreement and the obligations of the Borrower hereunder shall automatically be reinstated if and to the extent that for any reason any payment made pursuant to this Agreement is rescinded or must otherwise be restored or returned, whether as a result of any proceedings in bankruptcy or reorganization or otherwise with respect to the Borrower or any other Person or as a result of any settlement or compromise with any Person (including the Borrower) in respect of such payment, and the Borrower shall pay the Credit Agreement Secured Parties on demand all of its reasonable costs and expenses (including reasonable fees, expenses and disbursements of counsel) incurred by such party in connection with such rescission or restoration. 78 Section 11.21 No Recourse. 79 Section 11.22 Termination.This Agreement shall terminate and shall have no force and effect (except with respect to the provisions that expressly survive termination of this Agreement) if the Financial Close and the Initial Advance do not occur on or prior to July 30, 2010 (or such later date as may be agreed to in writing by all of the Construction/Term Loan Lenders). 79 SCHEDULES Schedule 2.01
